Order filed August 1, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00541-CV
                                    ____________

                         AMELIA V. KELLY, Appellant

                                          V.

     MATTHEW D. WIGGINS, JR. AND D. L. HAMMAKER, Appellees


                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CV-1392

                                     ORDER

      This is an appeal from a judgment signed May 15, 2017. The notice of appeal
was due June 14, 2017. See Tex. R. App. P. 26.1. Appellant, however, filed the notice
of appeal on June 20, 2017, a date within 15 days of the due date for the notice of
appeal. A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the notice
of appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston
[14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex. R.
App. P. 26.3;10.5(b). If appellant does not comply with this order, we will dismiss
the appeal. See Tex. R. App. P. 42.3.



                                               PER CURIAM